

EXHIBIT 10.2


FORM OF XYLEM
2011 OMNIBUS INCENTIVE PLAN


[YEAR] RESTRICTED STOCK UNIT AGREEMENT
THIS AGREEMENT (the “Agreement”), effective as of [Month] [day], [year], by and
between Xylem Inc. (the “Company”) and [name] (the “Grantee”), WITNESSETH:
WHEREAS, the Grantee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Grantee’s valued services, the Company, through the
Leadership Development and Compensation Committee of its Board of Directors (the
“Committee”), desires to provide an inducement to remain in service of the
Company and as an incentive for increased efforts during such service pursuant
to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:
1.
Grant of Restricted Stock Units. In accordance with, and subject to, the terms
and conditions of the Plan and this Agreement, the Company hereby confirms the
grant on [Month] [day], [year] (the “Grant Date”) to the Grantee of [#,###]
Restricted Stock Units. For Named Executive Officers disclosed in the Company’s
Proxy Statement, Restricted Stock Units granted hereunder are intended to be
Performance-Based Awards (as defined in the Plan) that satisfy the conditions
for the Performance-Based Exception under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”). The Restricted Stock Units are notional
units of measurement denominated in shares of common stock (i.e., one Restricted
Stock Unit is equivalent in value to one share of common stock).

The Restricted Stock Units represent an unfunded, unsecured right to receive
shares and dividend equivalent payments pursuant Section 2(b) hereof in the
future if the conditions set forth in the Plan and this Agreement are satisfied.
2.
Terms and Conditions. It is understood and agreed that the Restricted Stock
Units are subject to the following terms and conditions:

(a)
Restrictions. Except as otherwise provided in the Plan and this Agreement,
neither this Award nor any Restricted Stock Units subject to this Award may be
sold, assigned, pledged, exchanged, transferred, hypothecated or encumbered,
other than to the Company as a result of forfeiture of the Restricted Stock
Units.

(b)
Voting and Dividend Equivalent Rights. The Grantee shall not have any privileges
of a stockholder of the Company with respect to the Restricted Stock Units or
any shares that may be delivered hereunder, including without limitation any
right to vote such shares or to receive dividends, unless and until such shares
are delivered upon vesting of the Restricted Stock Units. Dividend equivalents
shall be earned with respect to each Restricted Stock Unit that vests and the
amount shall equal to the total dividends declared on a share, where the record
date of the dividend is between the Grant Date




--------------------------------------------------------------------------------



of this Award and the date a share is issued upon vesting of the Restricted
Stock Unit. Any dividend equivalents earned shall be paid in cash to the Grantee
when the shares subject to the vested Restricted Stock Units are issued. No
dividend equivalents shall be earned or paid with respect to any Restricted
Stock Units that do not vest. Dividend equivalents shall not accrue interest.
(c)
Vesting and Payment. Restricted Stock Units may only vest while the Grantee is
actively employed by the Company or an Affiliate. The Restricted Stock Units
shall vest (meaning the restriction period shall lapse and the Restricted Stock
Units shall become free of the forfeiture provisions in this Agreement) on March
[day], [year+3]. For Named Executive Officers disclosed in the Company’s Proxy
Statement at any time during the vesting period, the vesting would also be
contingent upon achievement of a three-year cumulative Adjusted Net Income
performance target as approved by the Committee (Adjusted Net Income is defined
as Xylem US GAAP Net Income adjusted for items as identified in the AIP& LTIP
Default Guidelines for Potential Adjustments). Except as provided in subsection
2(i), upon vesting of the Restricted Stock Units, including vesting pursuant to
subsections 2(d) or 2(e), the Company will deliver to the Grantee (i) one share
for each vested Restricted Stock Unit, with any fractional shares resulting from
proration pursuant to subsection 2(e) to be rounded to the nearest whole share,
and (ii) an amount in cash attributable to dividend equivalents earned in
accordance with subsection 2(b), less shares withheld in accordance with
subsection 2(f).

For the avoidance of doubt, active employment of a Grantee by the Company or an
Affiliate, for the purposes of vesting in the Restricted Stock Units granted
hereunder, shall include employment with the Company for so long as the Grantee
continues working at such an entity.  Active employment does not include any
potential severance period.
(d)
Effect of Acceleration Event. Any unvested Restricted Stock Units shall vest in
full upon an Acceleration Event.

(e)
Effect of Termination of Employment. Restricted Stock Units may only vest while
the Grantee is actively employed by the Company or an Affiliate. If the
Grantee's active employment is terminated for any reason, and such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code and any related regulations or other effective guidance promulgated
thereunder (“Section 409A”), the following would apply to any unvested
Restricted Stock Units on the date of the Grantee’s termination of employment:

(i)
Separation from Service due to Death or Disability (as defined below). Any
unvested Restricted Stock Units shall immediately become 100% vested.

(ii)
Separation from Service due to Retirement (as defined below). A prorated portion
(as defined below) of any unvested Restricted Stock Units shall immediately
vest.

(iii)
Separation from Service other than Death, Disability and Retirement. Any
unvested Restricted Stock Units shall automatically be forfeited.

Disability. For the purposes of this Agreement, the term “Disability” shall mean
the complete and permanent inability of the Grantee to perform all duties under
the terms of his or her employment, as determined by the Committee upon the
basis of such evidence, including independent medical reports and data, as the
Committee deems appropriate or necessary.



--------------------------------------------------------------------------------



Retirement. For the purposes of this Agreement, the term “Retirement” shall mean
the termination of the Grantee's employment, if, at the time of such
termination, the Grantee is at least age 55 and has completed 10 years of
service with the Company or the Grantee is age 65 or older.
Prorated Vesting Upon Retirement. The prorated portion of the Restricted Stock
Units that vests upon the Grantee’s termination of employment due to the
Grantee's Retirement shall be determined by multiplying the total number of
unvested Restricted Stock Units at the time of the Grantee's termination of
employment by a fraction, of which the numerator is the number of full months
the Grantee has been continually employed since the Grant Date and the
denominator is 36. For this purpose, full months of employment shall be based on
monthly anniversaries of the Grant Date, not calendar months.
(f)
Tax Withholding. In accordance with Article 15 of the Plan, the Company may make
such provisions and take such actions as it may deem necessary for the
withholding of all applicable taxes attributable to the Restricted Stock Units
and any related dividend equivalents. Unless the Committee determines otherwise,
the minimum statutory tax withholding required to be withheld upon delivery of
the shares and payment of dividend equivalents shall be satisfied by withholding
a number of shares having an aggregate Fair Market Value equal to the minimum
statutory tax required to be withheld. If such withholding would result in a
fractional share being withheld, the number of shares so withheld shall be
rounded up to the nearest whole share. Notwithstanding the foregoing, the
Grantee may elect to satisfy such tax withholding requirements by timely
remittance of such amount by cash or check or such other method that is
acceptable to the Company, rather than by withholding of shares, provided such
election is made in accordance with such conditions and restrictions as the
Company may establish. If FICA taxes are required to be withheld while the Award
is outstanding, such withholding shall be made in a manner determined by the
Company.

(g)
Grantee Bound by Plan and Rules. The Grantee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof. The Grantee agrees to be bound by any rules and regulations
for administering the Plan as may be adopted by the Committee prior to the date
the Restricted Stock Units vest. Terms used herein and not otherwise defined
shall be as defined in the Plan.

(h)
Governing Law. This Agreement is issued, and the Restricted Stock Units
evidenced hereby are granted, in White Plains, New York, and shall be governed
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

(i)
Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A, and the Plan
and this Agreement shall be interpreted accordingly.

(i)
If it is determined that all or a portion of the Award constitutes deferred
compensation for the purposes of Section 409A, and if the Grantee is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the
time of the Grantee’s separation from service, then, to the extent required
under Section 409A, any shares that would otherwise be distributed (along with
the cash value of all dividend equivalents that would be payable) upon the
Grantee’s separation




--------------------------------------------------------------------------------



from service, shall instead be delivered (and, in the case of the dividend
equivalents, paid) on the earlier of (x) the first business day of the seventh
month following the date of the Grantee’s separation from service or (y) the
Grantee’s death.
(ii)
If it is determined that all or a portion of the Award constitutes deferred
compensation for the purposes of Section 409A, upon an Acceleration Event that
does not constitute a “change in the ownership” or a “change in the effective
control” of the Company or a “change in the ownership of a substantial portion
of a corporation’s assets” (as those terms are used in Section 409A), the
Restricted Stock Units shall vest at the time of the Acceleration Event, but
distribution of any Restricted Stock Units (or related dividend equivalents)
that constitute deferred compensation for the purposes of Section 409A shall not
be accelerated (i.e., distribution shall occur when it would have occurred
absent the Acceleration Event).



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
President and Chief Executive Officer, or a Vice President, as of [Month] [day],
[year].


Agreed to:                            XYLEM INC.












_____________________________            
Grantee


(Online acceptance constitutes agreement)


Dated: _________________                    Dated: [Month] [day], [year]


Enclosures

